Citation Nr: 1749949	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-34 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge from his active service is a bar to the receipt of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel






INTRODUCTION

The appellant served on active duty from October 1972 to December 1974.  His DD-214 indicates that he was discharged "Under Other Than Honorable Conditions." 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the VA Regional Office (RO) in Muskogee, Oklahoma, which continued the denial of entitlement to VA benefit payments on the basis that the appellant's character of discharge from service was found to be dishonorable for VA purposes due to evidence of willful and persistent misconduct.  

In February 2015, the Board reopened the appellant's claim and remanded it for additional development.  

In a December 2016 rating decision, the RO determined that the appellant was not insane at the time he committed the offenses during service that led to his discharge under other than honorable conditions. 

However, for the reasons detailed below, the Board finds that another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain the appellant's complete service personnel records and an adequate VA examination.

The February 2015 Board remand directed the AOJ to obtain all of the appellant's available service personnel records, particularly those relevant to his discharge from service.  While the AOJ obtained some additional service personnel records, such records still do not appear to be complete.  Specifically, the only document of record from the appellant's summary court martial is the final order and there are no documents from any proceedings related to his discharge from service.  As such, another remand is required to obtain such records.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The appellant was afforded a VA mental disorders examination in May 2016.  The examiner diagnosed the appellant with antisocial personality disorder.  While the examiner stated that there is evidence that symptoms of this disorder existed prior to his service, the Board notes that whether the appellant's antisocial personality disorder existed prior to service is irrelevant to the question of whether the appellant was insane at the time of the offenses that led to his discharge of service.  

The examiner opined that the appellant was less likely than not to have been insane at the time of the offenses that led to his discharge from service.  In doing so, he attempted to define several terms from 38 C.F.R. § 3.354, including "mentally defective," "constitutionally psychopathic," and "psychosis."  It is not clear where the examiner obtained the definitions he relied upon in making his opinion or whether these are actually common medical definitions of these terms.  The examiner opined that the appellant was not considered mentally defective, which he defined as an impairment incapable of improving or worsening, at the time of separation from service.  The examiner also opined that the appellant was constitutionally psychopathic, which he defined as having a personality disorder, at the time of separation from service.  Finally, the examiner opined that the appellant was not psychotic at the time of separation from service, and defined psychosis as an impairment of a person's perception of reality due to a mental disease or disorder.  The examiner further stated that while the appellant used multiple substances during service, there was no evidence that he was experiencing psychosis at the time of separation from service and noted that the appellant was not currently psychotic.

The Board finds this VA medical opinion to be inadequate.  In making his negative opinion as to whether the appellant was insane at the time of the offenses that led to his discharge from service, the examiner improperly relied on an irrelevant determination that the appellant's antisocial personality disorder existed prior to service.  The examiner also made several opinions that answered the question of the appellant's status at the time of discharge, instead of answering the question asked by the Board about the appellant's status at the time of the offenses that led to his discharge from service.  As the examiner relied on these opinions in making his final negative opinion, the entire opinion is inadequate.  Therefore, remand is required to obtain an adequate opinion.  

In addition, while the VA examiner stated that the appellant does not have a traumatic brain injury (TBI), he did not address the appellant's September 1995 diagnosis of encephalopathy.  The Board further notes that the appellant's service treatment records indicate that he was treated in November 1973 for a cut on his right ear with a significant loss of blood that left him feeling very weak.  He also had a headache.  The record does not indicate how he obtained this injury, but the description of the injury implies some sort of significant head injury.  Furthermore, a service treatment record dated 10 days later indicates that stitches were removed.  A June 1974 service treatment record indicated that the appellant complained of migraine headaches that he dated to an accident in 1971, prior to service.  A February 1973 service treatment record indicated that the appellant had headaches and a history of an old injury from an auto accident in December 1972, during service, for which he received no treatment.  Based on this evidence, the Board finds that the May 2016 VA examiner's opinion that the appellant did not have a TBI is also inadequate and remand is required to obtain a TBI examination to determine whether the appellant had a TBI prior to his separation from service and whether the TBI, either alone or in combination with any other disorder, resulted in such symptoms or impairment as to render the Veteran insane at the time of the offenses that led to his discharge from service.  



Accordingly, the case is REMANDED for the following action:

1. Obtain all available service personnel records, to include all records related to the summary court martial and discharge proceedings.

2. Then, schedule the Veteran for a new VA examination to determine whether he was insane, as defined by 38 C.F.R. § 3.354, at the time of the offenses that led to his discharge from service.  The examiner should review all pertinent records associated with the claims file.  While the opinions requested below should be rendered by an appropriate specialist, preferably a neuropsychologist, the examination may be performed by any appropriately qualified physician.  

Following a review of the claims file, including the report from the new VA examination if the opinions are rendered by a physician other than the examiner, the appropriate specialist shall provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the appellant was insane at the time of the offenses that led to his discharge from service.  

The specialist should discuss the 1995 diagnoses of antisocial personality disorder and encephalopathy; the reports of head injuries prior to and during service; the reports of substance abuse during service; and the effect, if any, such diagnoses, injuries, and substance abuse had on the appellant's mental reasoning, such as his capability of distinguishing right from wrong.   

The specialist should provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. When the development requested has been completed, and compliance with the requested actions has been ensured, again review the claim on appeal on the basis of any additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

